Entered: April 30th, 2019
                              Case 19-15056     Doc 19    Filed 04/30/19       Page 1 of 1
Signed: April 30th, 2019

SO ORDERED
Deadline: May 6, 2019




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Baltimore
                                    In re:   Case No.: 19−15056 − TJC      Chapter: 7

Jeffrey Douglas Rathell SR
Debtor

                             NOTICE AND ORDER EXTENDING TIME TO FILE
                            STATEMENT OF FINANCIAL AFFAIRS, SCHEDULES,
                              STATEMENT OF CURRENT MONTHLY INCOME
                                   AND MEANS TEST CALCULATION
                                         (for individual debtor)

The Debtor's motion to extend the filing date having been considered, it is, by the United States Bankruptcy Court for
the District of Maryland,

ORDERED, that the time within which the Debtor shall file the Statement of Financial Affairs, Schedules,
Statement of Current Monthly Income, and Means Test Calculation is extended to the date designated above;
and it is further

ORDERED, that when filing the above documents, the Debtor must certify that service of a copy has been made on
the Chapter 7 trustee; and

DEBTOR IS HEREBY NOTIFIED that failure to complete the required filings within the extended time allowed by
this Order may result in dismissal of this case.


cc:    Debtor
       Attorney for Debtor − L. Jeanette Rice
       Case Trustee − Monique D. Almy

       U.S. Trustee

                                                   End of Order
22x03 (rev. 03/28/2016) − mrybczynski
